JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 29, 2015, be affirmed. The district court properly dismissed the complaint because appellant has previously presented the same claim, which this court has rejected on the merits. See Wattleton v. Holder, 534 Fed.Appx. 3 (D.C.Cir.2013) (“Because 18 U.S.C. § 4247(g) does not set forth any prohibition or requirement, it does not raise any due process concern based on a lack of fair notice.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.